                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

TANYA TEEGARDEN,                          )
                                          )
      Plaintiff,                          ) Case No.: 4:18-CV-00554-SRB
v.                                        )
                                          )
GOLD CROWN MANAGEMENT, LLC; AND )
NEVIN DEWAR                               )
                                          )
      Defendant.                          )
__________________________________________________________________________

SECOND AMENDED COMPLAINT OF TANYA TEEGARDEN FOR DAMAGES FOR
NATIONAL ORIGIN & DISABILITY DISCRIMINATION, HARASSMENT, HOSTILE
      WORK ENVIRONMENT IN VIOLATION OF TITLE VII AND § 1981

       COMES NOW Plaintiff, Tanya Teegarden, and for her cause of action against Gold

Crown Management, LLC, and states as follows:

                                         PARTIES

       1.     Tanya Teegarden (“Ms. Teegarden” or “Plaintiff”) resides at 5204 NE Barnes Ave,

Kansas City, Missouri 64119. She is Caucasian.

       2.     Ms. Teegarden is a former employee of Gold Crown Management, LLC who

worked as leasing agent and manager for approximately three years.

       3.     Ms. Teegarden was classified as a part-time hourly independent contractor through

periods in 2016, January 2017 through January 2018.

       4.     Over the course of her employment Ms. Teegarden was paid a base hourly rate of

approximately $9.00-$13.00 per hour.

       5.     At the time of filing, Gold Crown Management, LLC (“GCM” or “Defendant”) is

a Kansas Limited Liability Company.




                                                 1

        Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 1 of 14
       6.      GCM is an employer within the meaning of Section 1981 of the Civil Rights Act

of 1866 (“Section 1981”), 42 U.S.C. Sec. 1981(a). 1 It is also an employer within the meaning of

Title VII because it employs fifteen (“15”) or more individuals.

       7.      At all times relevant, GCM owned of multiple apartment complexes, including: (1)

Gladstone 180, LLC d/b/a Prospect Studios in Gladstone, Missouri; (2) Torries Chase, LLC d/b/a

Villas of Murlen in Olathe, Kansas; (3) 79th and Metcalf Apartments, formerly known as the Park

Apartments in Overland Park, Kansas; and (4) Mission Studios in Mission, Kansas.

       8.      Upon information and belief, Nevin Dewar resides in Kansas. At all times relevant

Nevin Dewar was part owner of GCM and apartment complexes owned by GCM. Upon

information and belief, Nevin Dewar is of Indian descent.

       9.      At all times relevant Vijay Dewar was part owner of GCM and apartment

complexes owned by GCM. Upon information and belief, Vijay Dewar is of Indian descent.

                                  JURISDICTION & VENUE

       10.     Ms. Teegarden’s Complaint against Defendants is brought pursuant to the ADA,

ADAAA, Title VII and § 1981 based on the discriminatory, harassing conduct of Defendants and

the failure of GCM to properly investigate, address and remedy illegal national origin and

disability discrimination, harassment, hostile work environment and retaliation. As such, this

Court has original jurisdiction over Plaintiff’s ADA, ADAAA, Title VII and § 1981 claims

pursuant to 28 U.S.C. § 1331.




1
  Section 1981 does not require administrative exhaustion and the statute of limitations is at least
four (4) years.
                                                 2

         Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 2 of 14
        11.     Venue in this District is proper pursuant to 28 U.S.C. § 1391 because GCM operates

within this District and a substantial part of the unlawful conduct giving rise to Plaintiff’s claim

occurred in this District.

        12.     The matter was assigned EEOC Charge No. 563-2018-01554. (A copy of the EEOC

Charge is attached as Exhibit A).

        13.     On or about May 15, 2018, the EEOC issued Ms. Teegarden a Right to Sue letter

(“RTS”). (A copy of the RTS is attached as Exhibit B).

        14.     Ms. Teegarden’s Complaint was filed within ninety days of the issuance of the

EEOC RTS.

        15.     Ms. Teegarden has exhausted her administrative remedies against Defendant

regarding her claims of race, national origin, disability discrimination, harassment, hostile work

environment and retaliation.

                                 GENERAL ALLEGATIONS

        16.     In or around August 2015, Ms. Teegarden was hired part time as a leasing agent by

The Park LLC, owned by Vijay Dewar and Nevin Dewar.

        17.     On Ms. Teegarden’s application for employment she indicated that she had been

diagnosed as Bipolar and suffered from post-traumatic stress disorder.

        18.     After approximately three weeks of working for Defendant she was made manager

and given a company car.

        19.     Ms. Teegarden was only paid $9.00 an hour and did not receive any benefits.

        20.     Ms. Teegarden notified Vijay Dewar and Nevin Dewar, owners of The Park LLC

that she could only work twenty hours a week due to her disability.




                                                 3

         Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 3 of 14
          21.   Ms. Teegarden complained to Vijay Dewar and Nevin Dewar that the vehicle had

issues.

          22.   After multiple complaints, Vijay Dewar and Nevin Dewar never repaired the

vehicle and ultimately, the car caught fire while Ms. Teegarden was taking the car through the car

wash.

          23.   Once Ms. Teegarden notified Vijay Dewar and Nevin Dewar about the fire, Nevin

Dewar yelled and cussed at her blaming her for the fire.

          24.   Throughout the first four months of Ms. Teegarden’s employment at The Park LLC,

Nevin Dewar would scream and cuss at Ms. Teegarden.

          25.   Throughout the first four months of Ms. Teegarden’s employment at The Park LLC,

Vijay Dewar would put her in situations to make Nevin Dewar mad at her which would cause him

to scream and cuss at her.

          26.   Throughout the first four months of Ms. Teegarden’s employment at The Park LLC,

Ms. Teegarden was constantly expected to work more than the twenty hours, even though she was

only part-time and had requested part-time due to her disabilities.

          27.   After the fire, Ms. Teegarden saw her doctor and was prescribed anxiety medication

and instructed to take a week off work due to the amount of stress she was experiencing from

Nevin Dewar.

          28.   When Ms. Teegarden reported to Vijay Dewar and Nevin Dewar that her doctor

told her to take time off work, she was told if she took off work she would be fired.

          29.   On January 5, 2016, Ms. Teegarden went to pick up her payroll check and turned

in her doctor’s note. Vijay Dewar would not talk to Ms. Teegarden and there were people at the

office interviewing even though there was not a position open at that time.



                                                 4

           Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 4 of 14
       30.     Ms. Teegarden attempted to hand her doctor’s note to Nevin Dewar and he refused

to accept it. Later that day, Nevin Dewar called Ms. Teegarden and told her, “I’m going to tell you

what I tell all of my girlfriends, don’t call us we will call you.” At this time, Ms. Teegarden was

no longer employed by The Park LLC.

       31.     In April 2016, Ms. Teegarden was contacted by Vijay Dewar and offered a position

at Gladstone 180 LLC d/b/a Prospect Studios as a part-time manager for $10.00 an hour. However,

Ms. Teegarden would not be considered an employee of GCM, but as an independent contractor.

       32.     The manager for Prospect Studios was getting ready to leave on a two month

vacation and Ms. Teegarden was being asking to fill the position.

       33.     Vijay Dewar promised Ms. Teegarden that she would not have to work with Nevin

Dewar because of the way he treated her during her previous employment.

       34.     Ms. Teegarden accepted the position as a manager for a two-month period at the

Prospect Studios property.

       35.     After the manager was back from vacation, Ms. Teegarden continued her

employment with Prospect Studios part-time.

       36.     Numerous times Ms. Teegarden requested that she be classified as an employee of

GCM and not an independent contractor. Each time she was denied her request.

       37.     Throughout Ms. Teegarden’s employment at Prospect Studios she was expected to

work full-time even though she had requested to work part-time.

       38.     In approximately September of 2016, Vijay Dewar and Nevin Dewar offered Ms.

Teegarden to work at the Villas of Murlen in Olathe, Kansas.

       39.     At this time, Ms. Teegarden requested to be an employee of GCM and not classified

as independent contractor. Again, her request was denied.



                                                5

         Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 5 of 14
       40.     Instead, Vijay Dewar and Nevin Dewar influenced Ms. Teegarden to continue to

be classified as an independent contractor by offering Ms. Teegarden a company car, pay of $10.00

an hour and a $10,000 commission and reimbursement of gas and insurance for the company

vehicle if she fixed up the property for sale and retained occupancy of 94% of the apartments.

       41.     Villas of Murlen was one of the worst properties managed by GCM as it was in

very bad condition.

       42.     Ms. Teegarden was responsible for recruiting rehabilitation companies, cleaning up

the apartments, hiring and firing employees, marketing the property and non-profit collaboration.

       43.     Ms. Teegarden hired rehabilitation crews to fix issues within the apartments.

       44.     During this time, Ms. Teegarden’s directions to the crew members were constantly

undermined by Vijay Dewar and Nevin Dewar.

       45.     The maintenance men at the properties were told that Ms. Teegarden was their boss,

however, Nevin Dewar continued to tell the maintenance workers they did not have to listen to

Ms. Teegarden.

       46.     Ms. Teegarden was constantly expected to work around the clock even though she

requested to work part-time.

       47.     Throughout Ms. Teegarden’s employment at Villas of Merlen she was called

“bitch” by Nevin Dewar and yelled at by Vijay Dewar and Nevin Dewar.

       48.     At one point Nevin Dewar tried to choke Ms. Teegarden.

       49.     By approximately August 2017, Ms. Teegarden had cleaned up the apartment

complex and retained 94% occupancy, only three apartments were vacant.

       50.     At this time, Ms. Teegarden went back to work at Prospect Studios.




                                                6

        Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 6 of 14
       51.     In December 2017, a potential buyer had put down earnest money on the Villas of

Merlen.

       52.     Ms. Teegarden was told by Vijay Dewar and Nevin Dewar that once the earnest

money was paid she would receive her $10,000 commission for fixing up the property.

       53.     Ms. Teegarden continued to ask Vijay Dewar and Nevin Dewar for her commission

payment but they never paid it.

       54.     Ms. Teegarden frequently sent text messages to both Vijay Dewar and Nevin Dewar

requesting payment.

       55.     On October 12, 2017, Ms. Teegarden went on a trip with her family to Texas and

was in a car accident.

       56.     Ms. Teegarden suffered from a significant back injury and needed to take off work

for her doctor appointments.

       57.     When Ms. Teegarden would need to take off work she was constantly bothered by

Vijay Dewar and Nevin Dewar and told to come back to work, even though Ms. Teegarden had

provided her doctor’s notes to them.

       58.     On December 17, 2017, Nevin Dewar told Ms. Teegarden that she would need to

go to the Villas of Merlen for three days because it was out of control and it needed to be cleaned

up before the sale.

       59.     On December 20, 2017, Nevin Dewar told Ms. Teegarden to complete the walk

through in Building 5. Ms. Teegarden went to Building 5 and found a bag of drugs in the

breezeway.

       60.     She took Nevin Dewar to Building 5 breezeway and showed him the drugs. Not

long later, Nevin Dewar started screaming and cussing at her and called her derogatory names.



                                                7

          Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 7 of 14
       61.     On December 20, 2017, Nevin Dewar called Ms. Teegarden a “fucking bitch.”

       62.     On December 20, 2017, Nevin Dewar pushed a table into her and Ginny Williams,

another employee. As a result, two of Ms. Teegarden’s fingernails were broken, as well as a piece

of her property.

       63.     On December 20, 2017 at approximately 3:00 p.m., Ms. Teegarden drove to the

Park Place LLC to pick up paychecks for some of the employees of Prospect Studios. Vijay Dewar

was already at Park Place LLC when Ms. Teegarden and told Ms. Teegarden she was not allowed

inside until Nevin Dewar arrived.

       64.     When Nevin Dewar arrived at Park Place LLC, a meeting was held in the board

room. David Stelting, Ginny Williams, Vijay Dewar, Nevin Dewar and Ms. Teegarden all met in

the board room. Everyone sat down at the table and when Ms. Teegarden attempted to sit down

Vijay Dewar told her she was not good enough to sit at the table with him and his son. He also

called her a “Bipolar Schizophrenic pyscho bitch.”

       65.     Vijay Dewar told Ms. Teegarden to go outside and wait until 6:00 p.m. to pick up

the checks.

       66.     At 6:00 p.m. Ms. Teegarden picked up the checks and took them to Prospect

Studios.

       67.     Ms. Teegarden continued to work for GCM hoping that she would finally be paid

her $10,000 commission for the Villas of Merlin.

       68.     Nevin Dewar and Vijay Dewar constantly demeaned, yelled, cussed and called Ms.

Teegarden derogatory names.

       69.     From approximately December 20, 2017 through January 25, 2017, Nevin Dewar

constantly called Ms. Teegarden derogatory names such as “bitch.”



                                               8

           Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 8 of 14
          70.   From approximately December 20, 2017 through January 25, 2017, Vijay Dewar

and Nevin Dewar constantly made comments about Ms. Teegarden’s disability. Comments such

as “Tanya’s meds aren’t working right,” “you need to see a doctor because your meds aren’t

working,” “Tanya forgot to take her medicine today, so stay away from her” were made by Vijay

Dewar and Nevin Dewar to Ms. Teegarden and in front of and/or to other employees.

          71.   Nevin Dewar also told other employees about Ms. Teegarden’s disabilities.

          72.   Throughout Ms. Teegarden’s employment with GCM she was subjected to

comments such as “stupid cracker” and “stupid white bitch” by Nevin Dewar and Vijay Dewar.

          73.   On January 21, 2018, Vijay Dewar emailed Ms. Teegarden and told her to “get the

f out.”

          74.   Vijay Dewar emailed this to Ms. Teegarden after she had made complaints to David

Stelting and told him she was going to the EEOC to report the sexual harassment, discrimination

and hostile work environment at the GCM properties.

          75.   Ms. Teegarden continued to work at Prospect Studios until January 25, 2018.

          76.   On January 25, 2018, when Ms. Teegarden arrived at work she was notified by

Tyler Yaley that Vijay Dewar said that Ms. Teegarden was terminated.

          77.   GMC held Ms. Teegarden’s final paycheck for a month after she was terminated.


     COUNT I – NATIONAL ORIGIN DISCRIMINATION AND HARASSMENT IN
                      VIOLATION OF SECTION 1981

          78.   Ms. Teegarden reasserts and re-alleges the allegations set forth in paragraphs 1

through 77 as if fully set forth herein.

          79.   The acts described above constitute national origin discrimination in violation of §

1981.



                                                 9

           Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 9 of 14
        80.     Nevin Dewar exhibited an animus towards Americans by yelling at them, cussing

at them and calling them derogatory names. Mr. Nevin made derogatory comments to American

Employees, including Ms. Teegarden. He unfairly scrutinized Ms. Teegarden, harassed her by

calling her “white trash” or “stupid cracker.”

        81.     A casual connection exists between Ms. Teegarden’s national origin and the

Defendant’s decision to harass her, cuss at her, and terminate her employment.

        82.     Ms. Teegarden suffered great emotional upset due to the fact that he was harassed

and terminated from her position at GCM based on her national origin. She was angry, upset,

frequently stressed, lost sleep, and was constantly worried about how she might support herself.

        83.     GCM’s act of harassing Ms. Teegarden and treating her different based on her

national origin was intentional and was done with malice and/or a reckless indifference to the

protected rights of Ms. Teegarden.

        WHEREFORE, Plaintiff prays for judgment against Defendants on Count I of her

Complaint, for a finding that he has been subjected to unlawful national origin discrimination and

harassment prohibited by Section 1981; for an award of back pay, including fringe benefits,

bonuses, cost of living increases and other benefits; for interest; for an award of compensatory and

punitive damages; for his costs expended; for his reasonable attorneys’ fees and expert fees and

expenses; and for such other relief as the Court deems just and proper.

 COUNT II – DISABILITY DISCRIMINATION & HARASSMENT IN VIOLATION OF
                          THE ADA AND ADAAA

        84.     Plaintiff reasserts and re-alleges the allegations contained in paragraphs 1 through

83 as if fully set forth herein.

        85.     The acts described above constitute disability discrimination and harassment in

violation of the ADA, and the ADAAA.


                                                 10

         Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 10 of 14
        86.     Ms. Teegarden has Bipolar disorder and post-traumatic stress disorder that

substantially limits at least one major life activity thus rendering her disabled within the meaning

of the ADA, and ADAAA.

        87.     Ms. Teegarden was a qualified individual under the ADA, and the ADAAA.

        88.     GCM made comments about Ms. Teegarden’s medication and disabilities and

harassed Ms. Teegarden after she notified them she could only work part time. GCM eventually

terminated Ms. Teegarden based on her disability.

        89.     Ms. Teegarden suffered great emotional upset due to the fact she was harassed for

having Bipolar disorder and post-traumatic stress disorder and terminated from her position with

GCM based on her disability. She was angry, upset, frequently stressed, lost sleep, and was

constantly worried about how she would support herself.

        90.     GCM’s harassment of Ms. Teegarden because of her disorders and terminating her

employment because of her disorders was intentional and was done with malice and/or a reckless

indifference to the protected rights of Ms. Teegarden.

        WHEREFORE, Plaintiff prays for judgment against Defendants on Count II of her

Complaint, for a finding that she has been subjected to unlawful disability discrimination and

harassment prohibited by the ADA and ADAAA; for an award of back pay and other benefits; for

an award of front pay; for interest; for an award of compensatory and punitive damages; for her

costs expended; for her reasonable attorney’s fees and costs and expenses, and for such other relief

the Court deems just and proper.

       COUNT III – RETALIATION IN VIOLATION OF THE ADA AND ADAAA

        91.     Plaintiff reasserts and re-alleges the allegations contained in paragraphs 1 through

90 as if fully set forth herein.



                                                 11

         Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 11 of 14
           92.   The acts described above constitute disability discrimination and harassment in

violation of the ADA, and the ADAAA.

           93.   Ms. Teegarden disclosed to GCM that she had Bipolar disorder and post-traumatic

stress disorder and would need to work part-time.

           94.   However, after disclosing Ms. Teegarden’s disability, she was harassed by Nevin

Dewar and Vijay Dewar for needing medication for her disability and was ultimately terminated

based on her disorder.

           95.   There is a causal connection between Ms. Teegarden’s protected activity of

requesting a reasonable accommodation in the form of working part time and the harassment and

discharge which followed.

           96.   Ms. Teegarden suffered great emotional upset due to the fact she was harassed. She

was angry, upset, frequently stressed, lost sleep and was constantly worried about how to support

herself.

           97.   GCM’s harassment of Ms. Teegarden because of her disorder and terminating her

employment because of her disorder was intentional and was done with malice and/or a reckless

indifference to the protected rights of Ms. Teegarden.

           WHEREFORE, Plaintiff prays for judgment against Defendants on Count III of her

Complaint, for a finding that she has been subjected to unlawful retaliation prohibited by the ADA

and ADAAA; for an award of back pay and other benefits; for an award of front pay; for interest;

for an award of compensatory and punitive damages; for her costs expended; for her reasonable

attorney’s fees and costs and expenses, and for such other relief the Court deems just and proper.




                                                 12

           Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 12 of 14
                            COUNT IV – ASSAULT AND BATTERY
                             AGAINST GCM AND NEVIN DEWAR

        98.     Plaintiff reasserts and re-alleges the allegations contained in paragraphs 1 through

97 as if fully set forth herein.

        99.     The acts described above amount to an assault and battery in violation of the

Missouri common law.

        100.    Ms. Teegarden was subjected to an unwelcome, harmful and offensive contact

when Nevin Dewar pushed a table into her, breaking two of her nails.

        101.    Nevin Dewar intended to bring about a harmful and offensive contact that was not

consented to by Ms. Teegarden.

        102.    As a result of the harmful and offensive contact, Ms. Teegarden suffered shock,

emotional upset, disgrace, fear and a loss of self-esteem.

        103.    Nevin Dewar’s actions of pushing the table in to Ms. Teegarden was willful,

wanton, and reckless for which punitive damages are appropriate.

        WHEREFORE, Plaintiff prays for judgment against Defendants GCM and Nevin Dewar

on Count IV of her Complaint, for a finding that she has been subjected to an unlawful assault and

battery prohibited by Missouri law; for an award of compensatory and punitive damages, for

interest; and for such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues triable by jury.

                                                WILLIAMS DIRKS DAMERON LLC


                                                /s/ Michael A. Williams
                                                Michael A. Williams, MO Bar No. 47538
                                                1100 Main Street, Suite 2600
                                                Kansas City, MO 64105


                                                   13

         Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 13 of 14
                                            mwilliams@williamsdirks.com
                                            (o) 816-945-7110
                                            (f) 816-945-7118

                                            Counsel for Ms. Teegarden


                               CERTIFICATE OF SERVICE

      I hereby certify that on June 6, 2019, a copy of the foregoing was filed using the Court’s
ECF system which will provide electronic service to counsel of record.


                                            /s/ Michael A. Williams
                                            Michael A. Williams




                                              14

        Case 4:18-cv-00554-SRB Document 85 Filed 06/06/19 Page 14 of 14
